Hallam, J.
(dissenting).
I dissent.
It is the law of the Federal jurisdictions that reasonable municipal regulation of the speed of interstate trains is a valid exercise of the police power, to which the interstate carrier is obliged to conform. Southern Ry. Co. v. King, 217 U. S. 524, 30 Sup. Ct. 594, 54 L. ed. 868; Seaboard Air Line Ry. v. Blackwell, 244 U. S. 310, 37 Sup. Ct. 640, 61 L. ed. 1160, L. R. A. 1917F, 1184; Lusk v. Town of Dora (D. C.) 224 Fed. 650.
It has also been for a long time the law of the Federal jurisdictions that the violation by a carrier of a reasonable speed ordinance -of a municipality is evidence of negligence in the operation of a train. Grand Trunk Ry. Co. v. Ives, 144 U. S. 408, 12 Sup. Ct. 679, 36 L. ed. 485.
In my opinion the Federal Employer’s Liability Act did not change these principles of law. Hnder that act, Federal law is “paramount and exclusive” in determining what is negligence and contributory negligence. These terms are not defined in the act. What constitutes negligence and contributory negligence, is to be determined in'the light of the law as theretofore construed and applied by the Federal courts. Central Vermont Ry. Co. v. White, 238 U. S. 507, 34 Sup. Ct. 865, 59 L. ed. 1433, Ann. Cas 1916B, 252. Now as before, local police regulation which the interstate carrier is bound to obey may be taken into account. Federal law prevails, but this is Federal law.